Citation Nr: 1636107	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  10-42 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection of bilateral upper extremity peripheral neuropathy. 

2.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for left hand index finger injury residuals. 

4.  Entitlement to service connection for headaches. 

5.  Entitlement to service connection for sinusitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from September 25, 1972 to May 17, 1973.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an October 2008 rating decision of the VA Regional Office (RO) in Atlanta, Georgia that, in pertinent part, denied service connection for the disabilities listed on the title page of the decision. 

The case was remanded by Board decision in May 2014.

The Board observes that, in correspondence received on October 15, 2015, the Veteran indicated that he was appealing the issue of entitlement to service connection for hepatitis C.  The record reflects, however, that service connection for such was denied by RO rating decision in October 2008 and that the Veteran did not submit a timely appeal to the December 2012 statement of the case.  This matter is therefore referred to the RO to provide the appellant an appropriate response and the means to file a new claim in this regard. 

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran is further action is required.  


REMAND

The Veteran requested a Board videoconference hearing on VA Form 9 in September 2010 and thereafter.  However, the record reflects that the appellant is incarcerated and was unable to report for a hearing scheduled in December 2014.  In the May 2014 remand, the Board explained that there were options to accommodate an incarcerated Veteran, including providing for an electronic hearing where 'suitable facilities and equipment are available' under 38 C.F.R. § 20.700(e).  The Board remanded the case to determine whether the Veteran's hearing request could be facilitated in accordance with his due process rights.  It was requested that the RO inquire as to whether the Veteran's correctional institution had the facilities or equipment to support an electronic videoconference hearing, and to notify the appellant and his representative of any steps taken in this regard.  

Review of the post remand record discloses, however, that to date, there is no document or indication in the claims folder that RO has attempted to comply with the Board's May 2014 remand instructions.  The record reflects that in multiple letters since that time the appellant has repeatedly requested that RO respond to the Board's directives to contact the correctional facility to ascertain the feasibility of a hearing.  He has informed the AOJ on several occasions that his institution has teleconferencing capability and the equipment needed to perform a hearing.  In a June 2014 letter, he also provided the names of the officials to be contacted for this action.  It appears that the AOJ has not been responsive to the Veteran to any extent in this regard.

Unfortunately, this case must be remanded once again because it appears that the development sought by the Board has not been accomplished.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has stated that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance. Id.

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran and his representative of the necessary steps will be taken to address the feasibility of scheduling a Board videoconference hearing.  Notify the Veteran and his representative that if he is unable to personally appear at a hearing, a representative may submit evidence and present witnesses on his behalf.

2.  Take all indicated actions in order to address the feasibility of scheduling the appellant for a Board videoconference hearing.  This should include contacting the correctional facility where the appellant is incarcerated and inquiring as to the feasibility (i.e., equipment, etc.) of scheduling the Veteran for a Board hearing via videoconference, or at the RO if at all possible (either in person or via videoconference).

3.  If the Veteran's incarceration will prevent his appearance for a hearing, the RO should explore all reasonable avenues for accommodating the hearing request. See 38 C.F.R. § 20.700(e).  If good cause is shown, his representatives alone may personally present argument to the Board at a hearing or may present argument in the form of an audio cassette.  Thus, if it is not feasible for the Veteran to attend a hearing, inquire whether his representative would like the opportunity to attend the hearing and present evidence or call witnesses on the Veteran's behalf.

4.  If accommodations are feasible, make arrangements to schedule the Veteran for a hearing in accordance with applicable procedures.  The Veteran should be notified of the time and place to report for the hearing.  All attempts to accommodate the Veteran's Board hearing request should be documented in the record.

5.  The RO should ensure that the instructions requested above comply with this remand.  If a requested action is not taken or is deficient, it must be returned for correction. 

6.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




